United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-20783
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICARDO SANCHEZ-CORTEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-856-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Ricardo Sanchez-Cortez (Sanchez) appeals his conviction and

sentence for illegal reentry after deportation, in violation of

8 U.S.C. § 1326.   Sanchez contends that the district court should

have suppressed the evidence of his prior administrative

deportation because he was deprived of due process during his

administrative deportation proceeding.    However, Sanchez concedes

that he raises the issue only to preserve it for Supreme Court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20783
                                 -2-

review, as his argument is foreclosed by United States v.

Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th Cir. 1999).

       Sanchez also contends that, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), 8 U.S.C. § 1326(b) is

unconstitutional because it does not require a prior felony

conviction to be proved as an element of the offense.    Sanchez

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but seeks to preserve the

issue for Supreme Court review in light of Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000).

       Apprendi did not overrule Almendarez-Torres.   Apprendi, 530

U.S. at 489-90, 496; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).

       AFFIRMED.